 

Staffing 360 Solutions, Inc.

 

ADVISORY AGREEMENT

 

THIS ADVISORY (“Agreement”) is made and entered into as of this 15th day of
February 2013 (“Effective Date”) by and between Staffing 360 Solutions, Inc., a
publicly held Nevada corporation (“Company”) and Joshua Capital, LLC an Arizona
Corporation (“Advisor”).

 

RECITALS

 

WHEREAS, Company desires to obtain independent advisory and consulting services
in connection with its business operations; and

 

WHEREAS, Advisor is engaged in the business of providing advisory services and
advising companies in connection with their business operations;

 

WHEREAS, Company desires to engage Advisor to perform certain consulting
services for it, and Advisor desires to perform consulting services for the
Company, subject to the terms and conditions of this Agreement;

 

THEREFORE, for the mutual promises contained herein, the parties hereto agree as
follows:

 

AGREEMENT

 

1.          ENGAGEMENT BY ADVISOR.

 

Company hereby engages Advisor and Advisor hereby agrees to hold itself
available to render, and to render at the reasonable request of the Company,
independent advisory and consulting services for the Company to the best of its
ability, upon the terms and conditions hereinafter set forth. Such consulting
services shall include, but not be limited to, general consulting advice and
performance of services.

 

2.          TERM.

 

The term of this Agreement shall commence on February 4, 2013 and shall continue
for a period of 18 months, unless extended in accordance with provisions of this
Agreement.

 

3.          COMPENSATION.

 

The aggregate compensation payable during the term pursuant to this Agreement is
payable in cash on the following basis:

 

3.1 Compensation will commence at a rate of $10,000 per month beginning upon the
execution of this agreement.

 

3.2 Compensation will increase to $15,000 per month on completion of the first
acquisition of a temporary staffing company by S360 and contemporaneous
financing.

 

4.          INDEPENDENT CONTRACTOR.

 

It is expressly agreed that Advisor is acting as an independent contractor in
performing its services hereunder, and this Agreement is not intended to, nor
does it create, an employer-employee relationship nor shall it be construed as
creating any joint venture or partnership between the Company and Advisor.
Advisor shall be responsible for all applicable federal, state and other taxes
related to Advisor's consulting fee and Company shall not withhold or pay any
such taxes on behalf of Advisor, including without limitation social security,
federal, state and other local income taxes. Since Advisor is acting solely as
an independent contractor under this Agreement, Advisor shall not be entitled to
insurance or other benefits normally provided by Company to its employees.
Advisor shall be relying upon the Company to supply accurate data and
information without independent verification.

 

Page 1 of 5

 

 

5.          ASSIGNMENT.

 

This Agreement is being entered into in reliance upon and in consideration of
the singular skill and qualifications of Advisor. Neither Advisor nor the
Company shall voluntarily, or by operation of law assign or otherwise transfer
the obligations incurred on its part pursuant to terms of this Agreement without
the prior written consent of the other party. Any attempt at assignment or
transfer by either party of its obligations hereunder, without such consent,
shall be null and void.

 

6.          CONFIDENTIALITY.

 

Advisor recognizes that during the course of Advisor's activities on behalf of
the Company, it will accumulate certain proprietary and confidential information
and trade secrets used in the Company's business and will have divulged to it
certain confidential and proprietary information and trade secrets about the
business, operations and prospects of the Company, which constitute valuable
business assets of the Company. Advisor hereby acknowledges and agrees that such
information, except for information which is in the public domain prior to
Advisor’s receipt thereof, or which subsequently becomes part of the public
domain other than by Advisor’s breach of a confidentiality obligation, or which
Advisor can clearly demonstrate was in its possession prior to receipt thereof
from the Company and was developed by Advisor or received by Advisor from a
third-party without breach of such third-parties confidentiality obligations
with respect thereto (“Proprietary Information”) is confidential and proprietary
and constitutes trade secret information and the Proprietary Information belongs
to the Company and not to Advisor. Advisor agrees, to the extent not prohibited
by law, that it shall not, at any time during or after the Term of this
Agreement and one year after the expiration or termination of this Agreement,
disclose, divulge or make known, directly or indirectly, to any person, or
otherwise use or exploit in any manner any Proprietary Information obtained by
Advisor under this Agreement, except in connection with and to the extent
required by its performance of its duties hereunder for the Company. Upon
termination of this Agreement, Advisor shall deliver to Company all tangible
displays and repositories of Proprietary Information.

 

7.          TERMINATION.

 

This Agreement may be terminated on the occurrence of any one of the following
events:

 

7.1           The expiration of the Term hereof;

 

7.2           By the Company “with cause,” effective upon delivery of written
notice to Advisor given at any time (without any necessity for prior notice) if
any of the following shall occur:

(a)          a material breach of this Agreement by Advisor, which breach has
not been cured within thirty (30) days after a written demand for such
performance is delivered to Advisor by the Company that specifically identifies
the manner in which the Company believes that Advisor has breached this
Agreement;

 

(b)          any material acts or events which inhibit Advisor from fully
performing its responsibilities to the Company in good faith, such as (i) a
felony criminal conviction; (ii) any other criminal conviction involving
Advisor's lack of honesty or Advisor's moral turpitude; (iii) drug or alcohol
abuse; or (iv) acts of dishonesty, gross carelessness or gross misconduct.

 

Page 2 of 5

 

 

8.          DISCLAIMER OF RESPONSIBILITY FOR ACTS OF COMPANY.

 

The obligations of the Advisor described in this Agreement consist solely of the
furnishing of information and advice to the Company. In no event shall Advisor
be required by this Agreement to act as the agent of the Company or otherwise to
represent or make decisions for the Company. All final decisions with respect to
acts of the Company or its affiliates, whether or not made pursuant to or in
reliance on information or advice furnished by Advisor hereunder, shall be those
of the Company or such affiliates and Advisor shall under no circumstances be
liable for any expenses incurred or loss suffered by the Company as a
consequence of such decisions.

 

9.          GENERAL PROVISIONS.

 

9.1           Governing Law and Jurisdiction. This Agreement shall be governed
by and interpreted in accordance with the laws of the State of New York. Each of
the parties hereto consents to such jurisdiction for the enforcement of this
Agreement and matters pertaining to the transaction and activities contemplated
hereby.

 

9.2           Attorneys' Fees. In the event a dispute arises with respect to
this Agreement, the party prevailing in such dispute shall be entitled to
recover all expenses, including, without limitation, reasonable attorneys' fees
and expenses incurred in ascertaining such party's rights, in preparing to
enforce or in enforcing such party's rights under this Agreement, whether or not
it was necessary for such party to institute suit.

 

9.3           Complete Agreement. This Agreement supersedes any and all of the
other agreements, either oral or in writing, between the Parties with respect to
the subject matter hereof and contains all of the covenants and agreements
between the parties with respect to such subject matter in any manner
whatsoever. Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, oral or otherwise, have been made by any
party, or anyone herein, and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding. This Agreement may be
changed or amended only by an amendment in writing signed by all of the Parties
or their respective successors-in-interest.

 

9.4           Binding. This Agreement shall be binding upon and inure to the
benefit of the successors-in-interest, assigns and personal representatives of
the respective Parties.

 

9.5           Notices. All notices and other communications provided for or
permitted hereunder shall be made by hand delivery, first class mail, telex or
telecopied, addressed as follows:

 

Party: Company: Staffing 360 Solutions, Inc.     A. J. Cervantes     641
Lexington Avenue     Suite 1526     New York, NY 10022         Advisor: Joshua
Capital     Robert Y. Lee

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five (5) business days after
deposit in any Post Office in the continental United States or Canada, postage
prepaid, if mailed; when answered back, if telexed; and when receipt is
acknowledged or confirmed, if telefaxed. No notices may be sent via computer
generated electronic mail (so-called “email”).

 

9.6           Unenforceable Terms. Any provision hereof prohibited by law or
unenforceable under the law of any jurisdiction in which such provision is
applicable shall as to such jurisdiction only be ineffective without affecting
any other provision of this Agreement. To the full extent, however, that such
applicable law may be waived to the end that this Agreement be deemed to be a
valid and binding agreement enforceable in accordance with its terms, the
Parties hereto hereby waive such applicable law knowingly and understanding the
effect of such waiver.

 

Page 3 of 5

 

 

9.7           Execution in Counterparts. This Agreement may be executed in
several counterparts and when so executed shall constitute one agreement binding
on all the Parties, notwithstanding that all the Parties are not signatory to
the original and same counterpart.

 

9.8           Further Assurance. From time to time each Party will execute and
deliver such further instruments and will take such other action as any other
Party may reasonably request in order to discharge and perform their obligations
and agreements hereunder and to give effect to the intentions expressed in this
Agreement.

 

9.9           Incorporation by Reference. All exhibits referred to in this
Agreement are incorporated herein in their entirety by such reference.

 

9.10         Miscellaneous Provisions. The various headings and numbers herein
and the grouping of provisions of this Agreement into separate articles and
paragraphs are for the purpose of convenience only and shall not be considered a
party hereof. The language in all parts of this Agreement shall in all cases be
construed in accordance with its fair meaning as if repared by all Parties to
the Agreement and not strictly for or against any of the Parties.

 

9.11         Applicable Law. This Agreement shall be construed as a whole and in
accordance with its fair meaning. This Agreement shall be interpreted in
accordance with the laws of the State of New York.

 

9.12          Entire Agreement. This Agreement, together with the documents and
exhibits referred to herein, embodies the entire understanding among the parties
and merges all prior discussions or communications among them, and no party
shall be bound by any definitions, conditions, warranties, or representations
other than as expressly stated in this Agreement, or as subsequently set forth
in writing, signed by the duly authorized representatives of all of the parties
hereto. This agreement, when executed shall supercede and render null and void
any and all preceding oral or written understandings and agreements.

 

9.13         No Oral Change; Waiver. This Agreement may only be changed,
modified, or amended in writing by the mutual consent of the parties hereto. The
provisions of this Agreement may only be waived in or by a writing signed by the
party against whom enforcement of any waiver is sought.

 

10.         INDEMNIFICATION.

 

Both Parties shall indemnify, defend and hold the other party harmless against
any and all claims, loss, cost, liability, or expense (including, without
limitation, reasonable attorneys’ fees and costs) incurred, sustained and/or
paid by either party arising out of (i) any breach by either party of any of its
representations, warranties or covenants made under or in connection with this
Agreement, or (ii) the gross negligence or willful misconduct of either party in
its performance under this Agreement.

 

11.         WARRANTIES AND REPRESENTATIONS.

 

Advisor’s advisory services are provided on a best efforts basis and are based
on its personal experience and expertise. There are no guarantees, warranties or
representations of any kind that Advisor's advice or services will produce any
specific results for the benefit of the Company. Actual results may
substantially and materially differ from those suggested by Advisor or included
in the Exhibits attached hereto. Advisor represents and warrants to Company that
(a) it is under no contractual restriction or other restrictions or obligations
that are inconsistent with this Agreement, the performance of his duties and the
covenants hereunder, and (b) it is under no physical or mental disability that
would interfere with his keeping and performing all of the agreements, covenants
and conditions to be kept or performed hereunder.

 

Page 4 of 5

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 

“COMPANY”   “ADVISOR”           Staffing 360 Solutions, Inc.   Joshua Capital,
Inc.           By: /s/ Alfonso J. Lervantes              By: Robert
Lee                    Its: President   Its: President           Date: 2/15/13  
Date: 2/18/13

 

Page 5 of 5

 